Citation Nr: 1220666	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  05-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board on multiple occasions, most recently in July 2011, when the matter was remanded for additional development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim on appeal must be adjudicated with consideration of whether service connection may be granted on either a direct basis or a secondary basis.  As detailed in the Board's prior remands of this issue, there has been a surprising amount of difficulty in developing VA examination report with an adequate discussion of the medical questions in this case.  Unfortunately, the July 2011 VA examination report prepared in response to the Board's July remand repeats some of the critical oversights and inadequacies it was purposed to cure.

Most recently, the Board's July 2011 remand explained problems with the VA examination reports of record at that time.  Among the problems, the Board explained that there was no adequate VA examination report addressing the issue of entitlement to service connection on a direct basis in this case.  The Board's January 2009 remand had directed that a VA examination must address the multiple documented instances in the service-treatment records showing complaints related to the knees and the legs and offer a medical opinion as to whether any chronic knee disability was etiologically related to service by way of causation or aggravation.  The March 2009 VA examination report that previously attempted to address this question stated that review of the claims file revealed "there really was no indication in the service medical records that he ever complained about a knee problem."  That March 2009 VA examination report finding was not further explained and is factually incorrect.

The Board again notes, as was previously discussed most recently in the July 2011 Board remand, that a May 1968 service treatment record clearly shows that the Veteran complained of "injured R knee" with 'mild tenderness on medial patellar edge.'  Additionally, a September 1967 entry shows "injury L knee" with a scrape wound (and multiple other entries showing complaint of leg pain possibly associated with an old fracture).  The Board's July 2011 remand explained that a new medical opinion should adequately address the direct theory of service connection with regard to the evidence of in-service knee injuries that were apparently overlooked by the prior VA examination report.  The July 2011 remand directives included instructions for the new examination report to address whether "any chronic knee disability of either knee was manifested during the Veteran's active duty service or otherwise caused by the Veteran's service," and in answering this question, to "please discuss any relevant service and post-service medical records."

Surprisingly, and disappointingly, the July 2011 VA examination report duplicates the exact same inadequacy as presented in the March 2009 VA examination report in this regard.  The July 2011 VA examination report repeatedly makes clear that the author overlooked the documentation in the service treatment records of clearly identified complaints concerning either knee, in addition to further documentation of leg complaints.  The July 2011 VA examination report makes this oversight clear in multiple places, including in the conclusion stating: "Again, there is no evidence in the service medical record he ever complained or had any treatment regarding either knee in the service."  As was explained in detail in the Board's July 2011 remand correcting the prior VA examiner's same incorrect statement, this is false.  Incidentally, the Board is further unable to understand how this oversight of all of the pertinent service treatment records could repeatedly occur when the pertinent records are still at this time affixed to the Board's tabs from prior review and clearly labeled with references to the "knee" complaints and leg complaints.  In any event, in light of the VA examination reports' repeated failure to review the service treatment records or acknowledge the pertinent in-service complaints identified by the Board's remands, the etiology opinions are based on an inadequate and inaccurate factual premise.  Therefore, there remains no adequate VA examination report addressing the issue of entitlement to service connection on a direct basis in this case.

Additionally, the Board observes that another of the matters of concern which the July 2011 Board remand sought to remedy involved contradictory conflicting pertinent statements in the earlier October 2007 VA examination report.  As discussed in the July 2011 Board remand, the October 2007 report contains the VA examiner's opinion that "it seems his knee problems were related or aggravated by work related ankle injury."  This statement appears to attribute causation or aggravation of the bilateral knee disability to the 1990's work injury involving twisting from the Veteran's service-connected right ankle disability.  However, the Board observes that the October 2007 report elsewhere includes the "bilateral knee" disabilities when listing claimed disabilities indicated to be "not aggravated beyond the natural progression by the right ankle disability."

In light of the conflicting statements regarding the bilateral knee disability in the October 2007 report, one of which expressly attributes some part of the knee disability to an injury involving the Veteran's service-connected right ankle, the Board's January 2009 remand sought clarification of the October 2007 medical opinion.  Accordingly, the Veteran was afforded a new VA examination in March 2009.  The Board directed that the examination report was to address whether any the Veteran's bilateral knee disability (or disability of either individual knee) is at least as likely as not caused or aggravated by his service connected right ankle disability.  As discussed in the Board's July 2010 remand, the March 2009 VA examination report entirely overlooked the issue of secondary service connection; it offered no opinion addressing the critical question of whether the Veteran's bilateral knee disability is at least as likely as not caused or aggravated by his service connected right ankle disability.  Rather, the March 2009 VA examination report indicates that the examiner "could not really find a confusing statement in Dr. Colon's report and I called the Regional Office to ask them about this, and they indicated that that particular statement [from the Board remand] was ambiguous and probably was not necessary to answer."  The Board's remands have specifically identified the contradictory statements requiring reconciliation, and the Board's remand directives must be addressed and completed during processing of the remand.

In this case, featuring the question of whether any past twisting injury resulting from service-connected right ankle disability caused or aggravated a claimed knee disability, the Board was compelled to remand the case again in July 2010 to ensure completion of the necessary development; a new August 2010 VA examination report was obtained, but failed to address this matter altogether (as discussed in the July 2011 Board remand).  The Board's July 2011 remand directed that the needed new VA examination report address the secondary theory of service connection and "please offer an explanation that addresses and resolves the confusion from the October 2007 report's conflicting statements."  In addition to explaining the problem of the conflicting statements in the body of the remand discussion, the July 2011 remand further explained the matter in the directives of the action paragraphs.  The July 2011 remand directive explains that the October 2007 VA examination report's findings "at one point state that the knee disability is not aggravated by the right ankle disability, but also suggest that the knee disability may be 'related or aggravated by' a twisting injury to the Veteran's service-connected right ankle."

Yet, the latest VA examination report repeats the prior VA examination report's error in this regard as well.  The latest July 2011 VA examination report states, like the March 2009 VA examination report (by a different author) earlier, that "in the October 2007 report, I really did not find any conflicting statements."  The July 2011 VA examination report goes on to discuss the October 2007 VA examination report as unequivocally stating that "the knee disability was not aggravated by the right ankle disability," and the July 2011 report endorses that conclusion.  However, the Board is at a loss in trying to understand how multiple VA examiners have now ignored the pertinent contradiction in the October 2007 VA examination report's statements despite the fact that the Board has identified and quoted the conflicting statements in multiple remands of this case.  The conflicting statements appear near each other in the report's own text, and the conflicting statements were a point of emphasis in the most recent July 2011 Board remand including with identification of the conflict in discussion and action paragraphs of the remand directives.  The Board further observes that the page with both of the pertinent conflicting statements remains tabbed in the claims-file with a clear label from the Board's prior review: "key statement re: knees in 10/07 VAX."

Under the circumstances, as this case must be remanded for a new VA medical opinion anyhow, the Board believes that the new medical opinion should specifically address the conflicting statements in the October 2007 VA examination report in order to fully adequately complete satisfy the Board's prior remand directives in this regard and to demonstrate that the pertinent information and evidence in the claims-file were actually reviewed and addressed.

The Board regrets the further delay to resolution of this appeal, but the Board believes that appellate review cannot proceed, and in any event would not survive judicial scrutiny, without adequate answers to the medical questions the Board has sought to resolve in multiple prior remands.  A new remand is necessary to ensure compliance with the development requested by the Board's prior remands and to develop the record to allow a proper determination in appellate review of this case; the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board adds that it is confused by the unusual repeated oversights in this case, in which multiple different VA examiners have overlooked and/or denied the existence of pertinent evidence even after attention has been directed to that evidence and the evidence has been specifically identified in multiple Board remands.  When a VA medical professional is engaged to provide a medical opinion informed by review of the claims file, the examiner must be provided the complete contents of the claims file and must actually review all of the pertinent evidence.  A VA examination report or opinion cannot be considered adequate when it denies the existence of pertinent information or evidence in the claims file, and ignores the Board remand's repeated direction of attention to that information or evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA examiner who authored the July 2011 VA examination report concerning the Veteran's bilateral knee disability, if available.  Otherwise, the Veteran's claims file should be forwarded to another appropriate medical expert to determine the nature and etiology of the claimed bilateral knee disability.  After reviewing the claims file, the appropriate medical expert should respond to the following:

a)  Please state whether it is at least as likely as not (a 50% or higher degree of probability) that any chronic knee disability of either knee was manifested during the Veteran's active duty service or otherwise caused by the Veteran's service.

In answering this question, please discuss any relevant service and post-service medical records.  It is emphasized that the Board's review of the claims file clearly reveals at least two documented instances of knee injuries and complaints during service.  A May 1968 service treatment record clearly shows that the Veteran complained of "injured R knee" with "mild tenderness on medial patellar edge."  Additionally, a September 1967 entry shows "injury L knee" with a scrape wound (and other entries showing complaint of leg pain possibly associated with an old fracture).  The July 2011 VA examination report and the March 2009 VA examination report both incorrectly stated that there was no indication in the service treatment records of any knee complaints or injuries, despite prior Board remands identifying pertinent service treatment records specifically.  It is imperative that the new VA examination report reflect review of the service treatment records and acknowledge the existence of the documented in-service knee complaints in explaining the etiology of any current chronic knee disability in this case.

b)  Was chronic disability of either of the Veteran's knees (currently status-post bilateral knee replacement) at least as likely as not (a 50% or higher degree of probability) proximately caused by or permanently aggravated by the Veteran's service-connected right ankle disability?  In answering this question, please offer an explanation that addresses and resolves the confusion from the October 2007 report's conflicting statements which at one point state that the knee disability is not aggravated by the right ankle disability, but also suggest that the knee disability may be "related or aggravated by" a twisting injury to the Veteran's service-connected right ankle.

Although the July 2011 VA examination report addresses this question with discussion of the Veteran's right ankle disability, it repeats the error of the March 2009 VA examination report in that both reports indicate that the October 2007 VA examination report contained no conflicting statements.  As discussed in the July 2011 Board remand, the October 2007 report contains the VA examiner's opinion that "it seems his knee problems were related or aggravated by work related ankle injury."  This statement appears to attribute causation or aggravation of the bilateral knee disability to the 1990's work injury involving twisting from the Veteran's service-connected right ankle disability.  However, the same report also includes the "bilateral knee" disabilities when listing claimed disabilities indicated to be "not aggravated beyond the natural progression by the right ankle disability."  The new VA examination report should discuss and these apparently conflicting statements in discussing the etiology of the knee disability.  In the event that the medical opinion provider does not believe that contradictory indications are actually presented, this conclusion should explained with reference to the statements (rather than by ignoring the apparently conflicting statements).

It is essential that the medical expert directly address the matter of whether any past fall or twist injury associated with the service-connected right ankle disability caused or aggravated any chronic knee disability.  This question must be addressed regardless of any finding that the right ankle disability may be currently asymptomatic.  Please note that the Veteran's service connected right ankle disability has been repeatedly described in the medical evidence, including an April 2003 VA examination report, as apparently manifesting in 'a twisting injury at work' in the 1990's, followed by another 'twisting injury' in August 2002.  The October 2007 VA examination report also makes reference to the work related twisting injury in the 1990's.  The medical expert is asked to clearly address whether any such twisting injury related to right ankle disability was at least as likely as not etiologically related to (through causation or permanent aggravation) a chronic knee disability.

A rationale should be provided for all opinions.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly and completely answered, with a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  The Board emphasizes the importance of reviewing the examination report to ensure compliance to avoid further remand, as this case has already required remand several times due to oversights in multiple prior VA examination reports.

3.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue of entitlement to service connection for bilateral knee disability, to include as secondary to service-connected right ankle sprain.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

